Citation Nr: 0720118	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-40 825	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the abdomen involving Muscle Group XIX, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from February 7, 
1969, to November 5, 1971.  He had one year, 10 months, and 
one day of active service prior to February 7, 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In September 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in Wichita, Kansas.  At the hearing, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  The Board accepts the additional evidence for 
inclusion into the record on appeal. See 38 C.F.R. § 20.800 
(2006).


REMAND

Service medical records associated with the veteran's 
treatment for his gunshot wound of the abdomen are not 
associated with the claims file.  In an April 2003 rating 
decision, the RO granted service connection and assigned the 
veteran a 10 percent rating for the gunshot wound, effective 
from June 5, 2002.  In January 2004, the veteran filed a 
claim for a higher rating.  

A report of April 2004 VA examination reflects the examiner's 
note that the veteran's gunshot wound was the result of a 
bullet entering the right lower chest/upper abdominal area.  
The bullet track was abdominal and mainly horizontal with the 
bullet embedding in the left upper quadrant of the abdomen.  
An exploratory laparotomy was performed through a midline 
incision and the bullet removed.  With respect to the 
veteran's current complaints, the examiner noted the 
veteran's report of a flare-up of his muscle injury with 
certain actions and positions.  The veteran indicated that 
his job required him to flex and rotate at the waist, and 
that these positions aggravated muscle cramping of the upper 
right and left abdomen.  He indicated that the cramping over 
time had continuously become worse.  The examiner noted that 
the veteran did not experience any loss in the ability to 
perform activities, and there was no limitation with the 
exception of certain movements that caused pain and caused 
the veteran to stop the activity.  

Post-service VA medical records include a June 2005 record in 
which the veteran was noted to work in the oil fields and 
sweat profusely. A record dated in July 2005 noted the 
veteran's treatment for muscle cramps and that these improved 
with drinking more water.  Otherwise, the medical records do 
not reflect the veteran's specific complaints or treatment 
for abdominal muscle pain or cramping.  Nevertheless, the 
veteran has contended that he suffers from discomfort and 
pain in his abdominal region.  (The Board notes that the 
veteran is qualified, as a lay person, to report symptoms 
such as pain and discomfort.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).)  

The Board notes that where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  In this case, in 
light of the veteran's complaints, especially of pain that 
was not quantified by the last VA examiner, and because of 
the number of years since his service-connected muscle injury 
was last evaluated, the Board will remand the veteran's claim 
so that the veteran may be afforded a contemporaneous VA 
examination to determine the current severity of his service-
connected gunshot wound to the abdominal region involving 
Muscle Group XIX.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  

Additionally, the veteran has connected multiple symptoms of 
his gastrointestinal tract to his gunshot wound injury to the 
abdomen.  Some of these symptoms are apparently no longer 
problematic as a result of taking medication, but it is not 
clearly evident whether any gastrointestinal symptoms are 
possible residuals of the gunshot wound injury.  (The 2004 
examiner indicated that there had been no effect on 
gastrointestinal structures, but it remains unclear whether 
the veteran's more recently reported gastrointestinal 
symptoms are due to muscle impairment rather than damaged 
structures of the gastrointestinal tract.)  As such, in 
addition to assessing the severity of the veteran's muscle 
injury associated with his abdominal wound, the examiner 
should also comment on any additional residuals such as 
gastrointestinal symptoms, or the scars associated with the 
veteran's gunshot wound injury.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (Service connection for distinct 
disabilities resulting from the same injury can be 
established so long as the symptomatology for one condition 
is not duplicative of or overlapping with the symptomatology 
of the other condition.).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  After securing any additional 
records, the veteran should be afforded 
an appropriate VA medical examination to 
delineate all the residuals of the 
gunshot wound of the abdomen.  The 
veteran's claims file (to include a copy 
of this remand) and any additional 
records obtained pursuant to the 
development requested above, must be made 
available to the examiner for review in 
conjunction with the examination. 

In particular, the examiner should 
comment as to whether the disability 
associated with any affected muscle(s) 
would be considered moderate, moderately 
severe, or severe.  (Each affected muscle 
group should be specified.)  He or she 
should also comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, pain, 
impairment of coordination, and 
uncertainty of movement.  Additionally, 
the examiner should identify each scar 
associated with the gunshot 
wound/laparotomy, and whether each is 
deep, superficial, unstable, or painful 
on examination.  Each scar should be 
measured.  The examiner should also opine 
as to whether the veteran's 
gastrointestinal complaints (e.g., 
vomiting, gastroesophageal reflux, etc.) 
are associated with the gunshot wound 
injury, whether due to gastrointestinal 
tract injury caused by the wound or due 
to muscle injury that in turns adversely 
affects gastrointestinal function, 
whether the gastrointestinal structures 
themselves are affected or not.  

All examination results, along with the 
complete rationale for any opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claim on appeal should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  
The SSOC should specifically discuss all 
pertinent diagnostic codes addressing the 
functional impairment(s) related to the 
muscle group(s) affected, to include, if 
applicable, any additional residuals of 
the gunshot wound injury.  Consideration 
should be given to whether assignment of 
separate ratings are warranted for 
scarring or gastrointestinal symptoms.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

